Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 12, 2022

                                     No. 04-22-00057-CR

                                    Ryan Xavier GARCIA,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 19-08-0206-CRA
                         Honorable Russell Wilson, Judge Presiding


                                        ORDER
        Appellant’s brief was originally due May 26, 2022. We granted appellant’s first motion
for extension of time, extending the deadline for filing the brief to July 11, 2022. On July 11,
2022, appellant filed a motion requesting an additional extension of time to file the brief until
July 25, 2022, for a total extension of sixty days. After consideration, we GRANT the motion
and ORDER appellant to file his brief by July 25, 2022.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court